 Case 2:20-cv-00004-JRG Document 90 Filed 04/30/20 Page 1 of 1 PageID #: 799



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

JOE ANDREW SALAZAR,                            §
                                               §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §    CIVIL ACTION NO. 2:20-CV-00004-JRG
                                               §
AT&T MOBILITY LLC, SPRINT                      §
UNITED MANAGEMENT COMPANY,                     §
T-MOBILE USA INC, CELLCO                       §
PARTNERSHIP, INC. D/B/A                        §
VERIZON WIRELESS, INC.,                        §
                                               §
               Defendants.                     §


                                           ORDER
  .
       Before the Court is the Unopposed Motion for Extension of Time to Comply with Patent

Rule 4-3 (the “Motion”) filed by Defendants AT&T Mobility, LLC, Sprint/United Management

Company, T-Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively

“Defendants”). (Dkt. No. 89.) Having considered the Motion and noting that it is unopposed, the

Court is of the opinion that it should be and hereby is GRANTED. It is therefore ORDERED

that the deadline for Defendants to comply with Patent Rule 4-3 is extended to May 1, 2020.

      So ORDERED and SIGNED this 30th day of April, 2020.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
